 
EXHIBIT 10.2
 
TERM NOTE
 
$1,150,000                                                      Houston,
Texas December 18, 2008
 
FOR VALUE RECEIVED, DEEP DOWN, INC., a Nevada corporation (“Borrower”), hereby
promises to pay to the order of WHITNEY NATIONAL BANK, a national banking
association (“Lender”), on or before the Term Maturity Date, the principal
amount of $1,150,000 or so much thereof as may then be outstanding under this
note, together with interest, as described below.
 
This note has been executed and delivered under, and is subject to the terms of,
the Credit Agreement dated November 11, 2008 (as amended by that certain First
Amendment to Credit Agreement dated as of the date hereof, and as further
amended, supplemented or restated, the “Credit Agreement”), between Borrower and
Lender, and is the “Term Note” referred to in the Credit Agreement.  Unless
defined in this note, or the context requires otherwise, capitalized terms used
in this note have the meanings given to such terms in the Credit
Agreement.  Reference is made to the Credit Agreement for provisions affecting
this note regarding applicable interest rates, principal and interest payment
dates, final maturity, voluntary and mandatory prepayments, acceleration of
maturity, exercise of rights, payment of attorneys’ fees, court costs and other
costs of collection, certain waivers by Borrower and others now or hereafter
obligated for payment of any sums due under this note, and security for the
payment of this note.  This note is a Loan Document and, therefore, is subject
to the applicable provisions of Section 13 of the Credit Agreement, all of which
applicable provisions are incorporated into this note by reference as if set
forth in this note verbatim.
 
Specific reference is made to Section 3.8 of the Credit Agreement for usury
savings provisions.
 
the rights and obligations of the parties hereto shall be determined solely from
written agreements, documents, and instruments, and any prior oral agreements
between the parties are superseded by and merged into such writings.  this note,
the credit agreement and the other written loan documents executed by the
borrower and the lender (or by the borrower for the benefit of the lender)
represent the final agreement between the borrower and the lender and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements by the parties.  there are no unwritten oral agreements between the
parties.
 
This note must be construed — and its performance enforced — under Texas law.




[Signature appears on the following page.]
 


 
1

--------------------------------------------------------------------------------

 
 
EXECUTED as of the date first written above.
 
BORROWER:
 
DEEP DOWN, INC.,
a Nevada corporation
 
 
By: /s/ Eugene L. Butler        
Eugene L. Butler
Chief Financial Officer
 
 
 
 
 
2





